Stolz, Judge.
In this workmen’s compensation case, the appellee was originally injured on January 8, 1971, and received *407compensation through October 1973. At the hearing which is the subject of this appeal, the appellee was found to have suffered a change of condition, becoming totally incapacitated to work beginning December 10, 1974. She was, therefore, awarded compensation for the then-existing statutory maximum of 400 weeks. Both the appellee and the appellant insurer and employer stipulate that the award did not take into consideration compensation already awarded for 138 weeks, and the same should be deducted from the 400-week award. Therefore, we remand this case for action by the board in accordance herewith.
Submitted November 1, 1976
Decided November 10, 1976.
Saveli, Williams, Cox & Angel, John M. Williams, Cullen Hammond, for appellants.
E. Lamar Gammage, Jr., for appellee.

Judgment reversed and remanded.


Bell, C. J., and Clark, J., concur.